Exhibit 10.1 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of October 16, 2015, by and between Catasys, Inc., a Delaware corporation (the “Company”) and . (the “Purchaser”). WITNESSETH THAT: WHEREAS, the Company desires to issue shares of its common stock (the “Shares”), par value $0.0001 per share (the “Common Stock”), to Purchaser; and WHEREAS, Purchaser desires to purchase from the Company the Shares on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1. Issuance and Acquisition of the Shares . a. Purchase Price . Subject to the terms and conditions of this Agreement, the Company agrees to issue to the Purchaser and the Purchaser agrees to acquire from the Company the Shares, at an aggregate purchase price of $. b. Closing . On the date hereof and subject to the terms and conditions of this Agreement, the Company shall issue and deliver to the Purchaser and the Purchaser shall purchase, for the purchase price set forth in Section 1.(a) hereof, the Shares (the “Closing”). The purchase price shall be paid in immediately available funds by wire transfer to the bank account of the Company. 2. Representations and Warranties of the Company . The Company represents and warrants to the Purchaser as follows: a. Organization . The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and is duly qualified to transact business as a foreign corporation in each other jurisdiction in which the nature and the character of its business requires such qualification, except where the failure to so qualify would not have a material adverse effect on the business, operations, condition (financial or otherwise) of the Company. b. Power and Authority . The Company has the power and authority to execute, deliver and perform this Agreement and the other documents and instruments contemplated hereby. The execution, delivery and performance of this Agreement and the documents contemplated hereby and the consummation of the transactions contemplated hereby and thereby have been duly authorized and approved by the Company and its Board of Directors. This Agreement has been, and each of the other agreements, documents and instruments to be executed and delivered by the Company will be at the Closing, duly executed and delivered by, and constitute the legal, valid and binding obligation of the Company enforceable against the Company in accordance with their terms, except as limited by applicable bankruptcy, insolvency, reorganization, moratorium or other laws of general application relating to creditors’ rights or by the application of equitable principles when equitable remedies are sought. c. Issuance of the Securities. The Shares to be issued hereunder are duly authorized and, when issued and paid for in accordance with this Agreement, will be duly and validly issued, fully paid and nonassessable, free and clear of all liens imposed by the Company. 3.
